   Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 1 of 18



John Morrison                         Morris Dees*
Robert Farris-Olsen                   J. Richard Cohen*
MORRISON, SHERWOOD,                   David C. Dinielli*
WILSON, & DEOLA, PLLP                 Jim Knoepp*
401 N. Last Chance Gulch St.          Elizabeth Littrell*
Helena, MT 59601                      SOUTHERN POVERTY LAW CENTER
ph. (406) 442-3261                    400 Washington Avenue
fax (406) 443-7294                    Montgomery, AL 36104
john@mswdlaw.com                      ph. (334) 956-8200
rfolsen@mswdlaw.com                   fax (334) 956-8481
Attorneys for Plaintiff Tanya Gersh   morris.dees@splcenter.org
                                      richard.cohen@splcenter.org
                                      david.dinielli@splcenter.org
                                      jim.knoepp@splcenter.org
                                      beth.littrell@splcenter.org
                                      Attorneys for Plaintiff Tanya Gersh
                                      *Admitted Pro Hac Vice

                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                         MISSOULA DIVISION

TANYA GERSH,
                                      Case No.: 9:17-cv-00050-DLC-JCL
      Plaintiff,

      vs.                             PLAINTIFF’S REPLY BRIEF IN
                                      SUPPORT OF MOTION TO ENTER
ANDREW ANGLIN, publisher of           PROTECTIVE ORDER
the Daily Stormer,                    GOVERNING “CONFIDENTIAL”
                                      AND “HIGHLY CONFIDENTIAL”
      Defendant.                      INFORMATION
        Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 2 of 18



                                    INTRODUCTION

         The parties agree that entry of a Protective Order is warranted in this case.

They disagree about the scope of the Order. Plaintiff seeks a limited order that

protects defined categories of information. Defendant, on the other hand, seeks to

include provisions that provide excessive discretion and are unnecessarily onerous

and unduly restrictive, including a provision that would restrict Plaintiff’s attorneys

and their litigation support team from accessing discovery material, a proposition

already rejected by this Court. (Dkt. No. 131, at 5–8). The Court should reject

Defendant’s invitation to insert terms and provisions that provide too much

discretion, invite additional litigation, and that create an unnecessary and

unworkable burden.

                           ARGUMENT AND AUTHORITY

   I.       A Protective Order is Warranted Only Where Good Cause is Shown.

         As set out in her initial brief in support of this motion, Plaintiff seeks entry

of a protective order for specifically limited and delineated information, in keeping

with the general rule that discovery material is not ordinarily shielded by court

order absent good cause. See Nixon v. Warner Commnc’ns, Inc 435 U.S. 589, 597–

98 (1978). Protective orders should be limited because the public is entitled to

access litigation documents and information produced during discovery unless the

party opposing disclosure shows “good cause” as to why a protective order is


                                                                                            2
     Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 3 of 18



necessary. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

1210 (9th Cir. 2002); see also San Jose Mercury News, Inc. v. United States Dist.

Ct., 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is well-established that the fruits of

pretrial discovery are, in the absence of a court order to the contrary, presumptively

public.”).

      Despite the usual rule set out above, this case involves unusual facts that

support Plaintiff’s request for a limited protective order.

             A. Plaintiff seeks an order to protect categories of information that
                are routinely protected, and for which she shows good cause.

      Recognizing that protective orders are the exception, rather than the rule,

Plaintiff has limited her proposed protective order to specifically defined and

delineated information that the public has no interest in accessing—(1) confidential

medical information, (2) personally identifying information, and (3) information

and images involving minors. Pursuant to negotiations with Defendant, she agreed

to include provisions that protect trade secrets and proprietary information. All of

the foregoing categories of information are routinely entitled to the protection of

protective orders. See Johnson v. City & Cty. of San Francisco, 2012 WL 104635,

at *3 (N.D. Cal. Jan. 12, 2012) (upholding protective order for addresses and

phone numbers”); Lawrence E. Jaffe Pension Plan v. Household Int’l, Inc., 2004

WL 2663241, at *2 (N.D. Ill. Sept. 29, 2004) (finding good cause to enter a



                                                                                       3
     Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 4 of 18



protective order with respect to the public disclosure of personal financial

information and proprietary software).

      Plaintiff shows good cause as to why the categories of information she

outlines should be protected from dissemination. Specifically, this case involves a

Defendant who is on record as “want[ing] to gas kikes,” (Ex. A, at 5–6), and who

publishes anti-Semitic, Nazi-inspired propaganda over the internet in order to

inflame racial prejudices; expose individuals to ridicule, harassment, abuse and

terroristic actions; and to incite people to take action against perceived “enemies.”

(Ex. B). These facts are in the record, as well as the public domain. See, e.g. Ex. C;

dkt. nos. 32-2, 32-4, 32-5; see also Ex. A, at 5 (“the basic propaganda doctrine of

this site[, Daily Stormer,] is based on Hitler’s doctrine of war propaganda outlined

in Mein Kamp”)). Based on Defendant’s past behavior and pattern of launching

“troll storms,” Plaintiff seeks to protect from dissemination highly sensitive

information routinely subject to protective orders for the precise reasons that

Federal Rule of Civil Procedure 26(c) allows—“to protect a party or person from

annoyance, embarrassment [and] oppression”—actions that Defendant has a track

record of engaging in with respect to Plaintiff and others. Plaintiff has amply

supported her request to protect the outlined information from dissemination.

      Defendant objects to Plaintiff’s proposed motion because it does not include

a provision that would allow him to unilaterally identify “information implicating


                                                                                        4
     Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 5 of 18



an individual’s legitimate expectation of privacy,” and “information so highly

sensitive that its disclosure could jeopardize the physical safety of an individual”

as subject to the Protective Order. (Dkt. No. 136, at 3–4). Plaintiff rejected these

additions during negotiations to seek entry of a stipulated order because both

phrases provide unnecessary discretion, lend themselves to abuse, and increase the

opportunity for litigation.

          B. Defendant seeks additional terms that provide excessive discretion
             and contradict the Court’s obligation to ensure protective orders
             are narrow and defined.

      As one federal court aptly noted, the “request [for a protective order] must

be narrow and the terms of the order may not give too much discretion to the

parties to designate documents subject to the protective order.” Wilson v. Venture

Fin. Grp., Inc., 2010 WL 2572826, at *1 (W.D. Wash. June 15, 2010) (noting that

“[a]ny protective order entered by the court must be narrowly drawn and clearly

identify the class or type of documents subject to the order”). Indeed, courts are

required to “take care to ensure that the protection afforded to [discovery]

information is no broader than is necessary to accomplish the [proffered] goals” of

the protective order. United States v. Lindh, 198 F. Supp. 2d 739, 741–42 (E.D. Va.

2002). Defendant’s insistence on inclusion of the broad provisions outlined above,

(dkt. no. 136, at 3–4), should be denied because they include the types of

discretionary terms that courts are cautioned to avoid.


                                                                                       5
     Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 6 of 18



      Federal courts routinely recognize that a protective order must extend only

to “properly demarcated categor[ies] of legitimately confidential information” and

that a broad protective order granting carte blanche discretion to a party is invalid.

Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 946

(7th Cir.1999); see also MRS Invs. v. Meridian Sports, Inc., 2002 WL 193140, at

*1 (S.D. Ind. Feb.6, 2002) (rejecting proposed protective order because categories

of protected information were overly broad and vague); In re Enron Corp., 2002

WL 32116900, at *1 (S.D. Tex. Mar. 28, 2002) (denying Enron’s motion for

protective order because the categories asserted by Enron were too broad and the

definitions of key terms too vague or undefined); Lawrence E. Jaffe Pension Plan

v. Household Int’l, Inc., 2004 WL 2663241, at *2 (N.D. Ill. Sept. 29, 2004)

(rejecting terms “internal business strategies” and “other categories of proprietary

information” as “too broad as categories of protectable information. These broad

and undefined categories do not allow the Court to fulfill its duty of satisfying

itself that the parties know what the legitimate categories of protectable

information are and are acting in good faith in deciding which parts of the record

qualify for protection.”).

      As set forth in her initial brief in support of this motion, “[b]road allegations

of harm, unsubstantiated by specific examples or articulated reasoning, do not

satisfy the Rule 26(c) test.” Adelos, Inc. v. Halliburton Co. & Halliburton Energy


                                                                                         6
     Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 7 of 18



Servs., Inc., No. CV 16-119-M-DLC, 2017 WL3836131, at *2 (D. Mont. Apr. 5,

2017) (quoting Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir.

1992)). Good cause requires a party to satisfy the burden with “a particular and

specific demonstration of fact, as distinguished from stereotyped and conclusory

statements, in order to establish good cause.” Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 2035 (2nd ed.1994)).

      By insisting on overly broad and open-ended “catch-all” provisions,

Defendant seeks to bypass his obligation to show “good cause” as to why a

protective order is required as to any individual category of information. Inclusion

of Defendant’s provisions would result in an inverse of the judicial process, forcing

Plaintiff to litigate in order to gain unfettered access to any material Defendant

unilaterally claims as “legitimate expectations of privacy” or “highly sensitive.” A

review of the two categories of information that he seeks to sweep within the ambit

of “Confidential” and “Highly Confidential” material, (dkt. no. 136, at 3–4), shows

that they invite litigation and invert the appropriate judicial process.

      Importantly, for the following reasons, Plaintiff opposes the addition of

Defendant’s proposed provisions, whether delineated or not.

          1. Defendant is not a member of the media and he does not have sources
             that need to be protected.

      Plaintiff objects to the catch-all categories of information Defendant

proposes precisely because it bypasses his burden to show good cause. For
                                                                                       7
     Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 8 of 18



example, Defendant asserts that he needs to include a discretionary catch-all

provision in order to protect “sources and other privileged information . . . given

that Defendant is a member of the media.” (Dkt. No. 136, at 3). This assertion

underscores the need to limit and delineate the categories of information within the

scope of the order. “It is axiomatic that the burden is on a party claiming the

protection of a privilege to establish those facts that are the essential elements of

the privileged relationship….” In re Grand Jury Subpoena Dated Jan. 4, 1984, 750

F.2d 223, 224 (2d Cir. 1984). Defendant seeks to avoid this obligation by sweeping

his assertion of “reporter’s privilege” under a broad and undefined category in a

protective order without showing how he is entitled to the privilege or whether the

articles that form the basis for this lawsuit relied on sources or news gathering.

      There is no good cause to include within the protective order information

Defendant unilaterally claims as entitled to “reporter’s privilege” because he has

not shown that he is either a “reporter” or a “member of the media.” Nor is there

any support for his assertion that he has “sources” to protect. 1 Indeed, a review of

the “articles” that form the basis of this lawsuit show that no independent

“newsgathering” occurred and no “sources” were quoted, implicated or identified.

(Ex. D).



1
 Given the page limitations inherent in a Reply Brief, Plaintiff presents the
argument on this point by way of non-exhaustive illustration.
                                                                                        8
     Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 9 of 18



      The mere claim that one is a reporter or journalist, “is not enough to gain the

protection of the Shield Law. As with any assertion of privilege, the proponent

bears the burden to prove its application to any given situation.” Too Much Media,

LLC v. Hale, 993 A.2d 845, 853 (N.J. App. Div. 2010), aff’d and modified, 20

A.3d 364 (2011); see also J.O. v. Township of Bedminster, 77 A.3d 1242, 1254

(N.J. App. Div. 2013) (Internet publisher of “web gripe site” does not qualify for

privilege). In determining whether the privilege applies, courts look to “[t]he

purpose of the journalist’s privilege . . . [which i]s to protect the activity of

‘investigative reporting.’” Shoen v. Shoen, 5 F.3d 1289, 1293 (9th Cir. 1993); In re

Madden, 151 F.3d 125, 130 (3d Cir. 1998) (ruling defendant’s activities “cannot be

considered ‘reporting,’ let alone ‘investigative reporting,’” finding that he was “an

entertainer, not a reporter, disseminating hype, not news.”).

      Anglin is many things—a serial harasser; 2 a Nazi, 3 an internet troll. 4 What

he is not is a “journalist” or a “reporter.” Likewise, the Daily Stormer can be


2
 Luke O’Brien, America’s Most Notorious Neo-Nazi Is On the Lam. Won’t you
come home Andrew Anglin?, Huffpost, (December 19, 2017),
https://www.huffingtonpost.com/entry/on-the-lam-with-andrew-anglin-americas-
most-notorious-neo-nazi_us_5a33fb5ae4b01d429cc86842
3
 Luke O’Brien, The Making of an American Nazi, The Atlantic Dec. 2017),
https://www.huffingtonpost.com/entry/on-the-lam-with-andrew-anglin-americas-
most-notorious-neo-nazi_us_5a33fb5ae4b01d429cc86842
4
 Michael Kunzelman Settlement Requires ‘Anti-Hate Training’ For Internet Troll
Associated Press (December 18, 2018),
https://apnews.com/51b6ed10e4654426a2855a42ad58ba0d

                                                                                        9
    Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 10 of 18



variously described: “an American neo-Nazi, white supremacist, and Holocaust

denial commentary website and message board that advocates for the genocide of

Jews” 5; a “notorious neo-Nazi and white supremacist website” 6; “a prime hub for

neo-Nazism on the Web.” 7 It cannot be called a newspaper.

      Nor does Defendant engage in reporting or have “sources” to protect.

A sampling of the Daily Stormer’s postings suffices to support Plaintiff’s

argument. (Ex. C). Defendant admits his objective with the Daily Stormer is

not disseminating news or information; it is “to spread the message of

nationalism and anti-Semitism to the masses.” (Ex. A, at 2).

      Indeed, the Daily Stormer has disclosed its agenda and “reporting”

strategy, which it calls the site’s “propaganda doctrine”:

      Prime Directive: Always Blame the Jews for Everything

      As Hitler says in Mein Kampf, people will become confused and
      disheartened if they feel there are multiple enemies. As such, all
      enemies should be combined into one enemy, which is the Jews. This
      is pretty much objectively true anyway, but we want to leave out any
      and all nuance.


5
 The Daily Stormer, Wikipedia (last updated Feb. 25, 2019),
https://en.wikipedia.org/wiki/The_Daily_Stormer.
6
 Christine Zosche, Neo-Nazi Site Daily Stormer Is Back on The Web as Punished
Stormer, AdWeek (Aug. 25, 2017), https://www.adweek.com/blognetwork/neo-
nazi-site-daily-stormer-is-back-on-the-web-as-punished-stormer/43636.
7
 Talia Lavin, The Neo-Nazis of the Daily Stormer Wander the Digital Wilderness,
New Yorker (Jan. 7, 2018), https://www.newyorker.com/tech/annals-of-
technology/the-neo-nazis-of-the-daily-stormer-wander-the-digital-wilderness.

                                                                                    10
    Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 11 of 18



      So no blaming Enlightenment though, pathological altruism,
      technology/urbanization, etc. - just blame Jews for everything.

      This basically includes blaming Jews for the behavior of other non-
      Whites. Of course it should not be that they are innocent, but the
      message should always be that if we didn't have the Jews we could
      figure out how to deal with non-Whites very easily.

      The same deal with women. Women should be attacked, but there
      should always be mention that if it wasn't for the Jews, they would be
      acting normally.

      What should be completely avoided is the sometimes mentioned idea
      that "even if we got rid of the Jews we would still have all these other
      problems." The Jews should always be the beginning and the end of
      every problem, from poverty to poor family dynamics to war to the
      destruction of the rainforest....

(Ex. A. at 5)

      The Daily Stormer is a propaganda forum that posts inflammatory

commentary about republished articles and posts. A review of the 30

“articles” upon which this lawsuit is based, on their face, show there is no

“reporting” and no “sources” cited or implicated.

          2. There is no support for Defendant’s assertion that information
             reflecting his location will jeopardize his physical safety.

       “[M]erely asserting that a disclosure of the information ‘could’ harm a

litigant’s competitive position is insufficient; the motion must explain how.”

Shepard v. Humke, 2003 WL 1702256, at *1 (S.D. Ind. Mar. 28, 2003) (citing

Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 547 (7th Cir.2002)). Plaintiff is at

a loss to understand how identifying Defendant’s location—a question he put into


                                                                                     11
    Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 12 of 18



the record by seeking to avoid the Court’s jurisdiction—subjects him to physical

danger. There is simply no showing of such in the record.

         The irony in Defendant’s position is inescapable. He claims the need to

completely and permanently shield any information about his address and location

based on unsubstantiated fear for his safety. Yet, this lawsuit exists as a result of

his actions in publishing and widely disseminating the addresses and locations,

along with contact information and photographs, of Plaintiff, her husband, her

child, her associates and any other entity or individual connected to her, for the

express purpose of harassing her, knowing full well that she would be terrorized

and targeted.

         Plaintiff does not suggest anyone deserves to be at risk. However, Defendant

has put forward no evidence that his location needs to be highly secretive.

Moreover, Defendant’s open-ended provisions are not warranted. Defendant’s

general and unsubstantiated assertion that he needs a broad discretionary provision

to permanently and completely cloak his location is insufficient. Defendant’s

location information would fall under the “personally identifying information”

category of Plaintiff’s proposed order, which specifically includes home addresses,

and should suffice. (Dkt. No. 133, at 6).

   II.      Defendant Seeks To Impose Onerous And Unnecessary Provisions.




                                                                                        12
    Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 13 of 18



       As set out below, Defendant’s insistence on additional terms and provisions

in the Protective Order are unworkable, impractical, and unnecessary. Plaintiff’s

proposed Protective Order fully protects appropriate information and individuals.

As set forth below, Defendant’s suggested additions would impede discovery and

invite litigation.

          A. Defendant seeks to restrict Plaintiff’s attorneys and their support
             staff from accessing materials for litigation purposes.

       Defendant opposes Plaintiff’s proposed Protective Order because it allows

her attorneys, and their support staff, access to all discovery material. (Dkt. No.

136, at 4–5). Defendant’s opposition is an end run around his attempt to withhold

discovery that this Court has already rejected. (Dkt. No. 131, 5–8)

       Defendant proposes restricting access to certain material only to attorneys

and staff “employed by attorneys’ law firm” while at the same time asserting that

the SPLC “is not a law firm.” (Dkt. No. 136, at 9). Accordingly, at the outset, this

provision invites litigation over whether SPLC is a law firm within the meaning of

Montana R. Prof. Conduct 5.1, or otherwise.

       Defendant’s proposal would allow SPLC attorneys and support staff access

to information only after they divulge internal protocols to Defendant, who would

gain veto power over whether appropriate “physical and electronic methods” are

sufficiently in place to protect information. (Dkt. No. 136, at 4). Such litigation-

prone and oppressive terms are unwarranted. See, e.g., Na”im v. Sophie's Arms
                                                                                       13
    Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 14 of 18



Fine Residences, LLC, 2014 WL 3537807, at *6 (S.D. Cal. July 2, 2014) (referring

to Defendant’s suggested protective order term, that Plaintiff not be able to view

the responses or relevant documents, as an “onerous condition” for which

Defendant had not provided legal support); Chan v. Intuit, Inc., 218 F.R.D. 659,

662 (N.D. Cal. 2003) (striking a protective order term preventing counsel from

“assisting, supervising and/or providing counsel to anyone in connection with any

of the foregoing” as “too broad and therefore too restrictive”).

      The SPLC, like many similar non-profit legal organizations that also engage

in advocacy, is considered a law firm under Montana law. (See Dkt. No. 140, 20-

21). This should end the dispute, especially where Plaintiff’s proposed protective

order specifically provides that “Confidential” and “Highly Confidential”

information “shall be utilized only for purposes of this litigation.” Defendant’s

unsubstantiated fears and suspicions that designated discovery material will be

disseminated is unsupported and unfounded, and his effort to create gratuitous

burden should be rejected.

         B. Defendant’s proposed imposition of additional onerous terms are
            unwarranted.

      Defendant additionally objects to the limited protective order Plaintiff seeks

because it does not include terms that Plaintiff believes are likewise unnecessary

and onerous. Specifically, Defendant seeks: 1) to require that any witness,

consultant, staff or other persons with a legitimate need to see information marked
                                                                                     14
    Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 15 of 18



confidential sign an agreement in the presence of the attorney, (Dkt. No. 136, at 4,

6-7); 2) to require their identities be communicated to opposing party 10 days prior

to disclosure and to allow the party to seek court intervention to address whether

that person is qualified to access the information, (Dkt. No. 136, at 5); and 3) to

alert any Qualified Person to the terms of the order in triplicate. (Dkt. No. 136-2, at

5–7, ¶5(a), (c)–(e), (g); dkt. no. 136-2, at 10 ¶ 8, and dkt. no. 136-2, at 20).

      Given the transnational nature of this litigation, the requirement that the

agreement be signed in the presence of an attorney is unnecessary and unrealistic.

The disclosure of identities 10 days prior in order to allow the opposing party to

file motions objecting is both onerous and impractical. Requiring individuals to be

identified externally is unduly objectionable as well because SPLC has in-house

investigators whose identities need to remain anonymous, given the nature of their

work monitoring dangerous hate groups. Finally, the requirement of triple

notification is, simply, one step too many.

                                   CONCLUSION

      Plaintiff’s proposed Protective Order adequately and appropriately

safeguards information entitled to protection and should be granted.

DATED February 27, 2019.

                                         /s/ Elizabeth Littrell
                                         Attorney for Plaintiff Tanya Gersh
                                         on behalf of all Attorneys for Plaintiff

                                                                                      15
    Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 16 of 18



                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing brief complies with Local Rule 7.1(d)(2). It

contains 3,248 words, excluding the caption, certificates of service and compliance.

                                       /s/ Elizabeth Littrell
                                       Attorney for Plaintiff Tanya Gersh
                                       on behalf of all Attorneys for Plaintiff




                                                                                   16
    Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 17 of 18



                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Dale M. Schowengerdt
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      dales@mt.gov
      Attorney for Intervenor State of Montana




                                                                                     17
    Case 9:17-cv-00050-DLC-JCL Document 141 Filed 02/27/19 Page 18 of 18



      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana

on this February 27, 2019.
                                   /s/ Elizabeth Littrell
                                   Attorney for Plaintiff Tanya Gersh
                                   on behalf of all Attorneys for Plaintiff




                                                                              18
